Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 128 - 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 128 recites the limitation “a first spacer”, “a first separator” and “a second separator”.  It is unclear if the spacer and separators are the same as or different than the spacer and separator recited in claim 116. For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 116 - 138 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greenhalgh et al. (US 2008/0183204 A1).

Regarding claim 116, Greenhalgh discloses an intervertebral cage (Abstract, Figs. 1 - 2), comprising: 
a) two longitudinal bar pairs (paragraph [0042], ref. 12, Figs. 1 - 2), each pair comprising an upper bar and a lower bar (Figs. 1 - 2), wherein the longitudinal bar pairs are spaced from each other on opposite sides of a midline vertical plane of the cage (Figs. 1 - 2); 
b) a spacer moveable in a direction along the midline vertical plane within a space between the longitudinal bar pairs to direct movement of at least a portion of the longitudinal bar pairs away from each other and from the midline vertical plane (as shown in Figs. 1 - 2, a spacer 13, 14 is moved inwardly along axis 4 to cause expansion of the cage); and 
c) a separator movable between the upper and lower bars of a bar pair to direct between at least a portion of the bars of that longitudinal bar pair (see remarked Fig. 2 below).


    PNG
    media_image1.png
    377
    679
    media_image1.png
    Greyscale


Regarding claim 117, Greenhalgh discloses the cage of claim 116, wherein movement of the spacer within the space between the longitudinal bar pairs causes movement of the longitudinal bar pairs away from each other in a horizontal direction substantially perpendicular to the vertical plane of the cage (Figs. 1 - 2).  

Regarding claim 118, Greenhalgh discloses the cage of claim 116, wherein movement of the separator between the upper and lower bars of the longitudinal bar pair causes vertical separation of the bars of that pair in a direction substantially parallel to the longitudinal plane of the cage (Figs. 1 - 2).  

Regarding claim 119, Greenhalgh discloses the cage of claim 116, further comprising two spacers each moveable within the space between the longitudinal bar pairs to cause movement of at least a portion of the longitudinal bar pairs away from each other and from the midline vertical plane (Figs. 1 - 2, refs. 13, 14).

Regarding claim 120, Greenhalgh discloses the cage of claim 116, further comprising a plurality of separators (Figs. 1 - 2 show a plurality of separators on the device, see remarked Fig. 2 above), wherein each separator is moveable between the upper and lower bars of a longitudinal bar pair to cause separation between the bars of the longitudinal bar pair which it moves between (as shown in Figs. 1 - 2, the separators are moved to aid and govern in the expansion of the device).  

Regarding claim 121, Greenhalgh discloses the cage of claim 120, wherein each separator has a height dimension that defines an extent of separation between the bars of a given longitudinal bar pair caused by the separator (the bars are limited by the length or height of the separators).  

Regarding claim 122, Greenhalgh discloses the cage of claim 121, wherein one or more bar separator have different height dimensions (ref. 10 has a different length then the separators directly attached to the spacers).  

Regarding claim 123, Greenhalgh discloses the cage of claim 122, wherein movement of a plurality of separators having different height dimensions between the longitudinal bar pairs results in asymmetric vertical expansion of the cage (Fig. 35 shows an asymmetric expansion which is aided by the different struts/separators which have different lengths).  

Regarding claim 124, Greenhalgh discloses the cage of claim 119, further comprising a threaded rod, wherein the two spacers are connected by the threaded rod (Figs. 44 - 46 and paragraph [0085] discloses a threaded rod refs. 100a,b, 132).  

Regarding claim 125, Greenhalgh discloses the cage of claim 124, wherein in the threaded rod extends along the vertical midline plane of the cage (Figs. 44 - 46).  

Regarding claim 126, Greenhalgh discloses the cage of claim 124, wherein actuation of the threaded rod causes movement of both spacers towards each other within the space between the longitudinal bar pairs (paragraphs [0085-88]).
  
Regarding claim 127, Greenhalgh discloses the cage of 126, wherein movement of the two spacers towards each other within the space between the longitudinal bar pairs results in symmetric horizontal expansion of the cage (Fig. 2).  

Regarding claim 128, Greenhalgh discloses the cage of claim 116, further comprising: 
(a) a first spacer positioned in proximity to the first ends of the longitudinal bars (Fig. 2, ref. 13); 
(b) a first separator positioned to be moved between the upper and lower bars of the first longitudinal bar pair to cause separation between at least a portion of the bars of that longitudinal bar pair (see remarked Fig. 2 below); 
(c) a second separator positioned to be moved between the upper and lower bars of the second longitudinal bar pair to cause separation between at least a portion of the bars of that longitudinal bar pair (see remarked Fig. 2 below); 
(d) a first connector pivotably connected to the first spacer and to the first separator (see remarked Fig. 2 below); 
(e) a second connector pivotably connected to the first spacer and the to the second separator (hidden in Fig. 2, but directly beneath the first connector); 
(f) wherein movement of the first spacer into the space between the longitudinal bar pairs causes horizontal separation of the longitudinal bar pairs (paragraph [0046]); and 

    PNG
    media_image2.png
    418
    736
    media_image2.png
    Greyscale
(g) wherein movement of the first and second separators between the longitudinal bars of the first and second longitudinal bar pairs causes vertical separation between the longitudinal bars (as the separators expand, the distance between the bars increases).  

Regarding claim 129, Greenhalgh discloses the cage of claim 128, wherein the first spacer moved into the space between the longitudinal bar pairs causes horizontal separation of the longitudinal bar pairs prior to movement of the first and second separators between the longitudinal bars of the first and second longitudinal bar pairs causes vertical separation between the longitudinal bars (as shown in Fig. 2, as the first spacer is moved inwardly the bar separate both vertically and horizontally).  

Regarding claim 130, Greenhalgh discloses the cage of claim 128, further comprising: 
(a) a second spacer positioned in proximity to the second ends of the longitudinal bars; 
(b) a third separator positioned to be moved between the upper and lower bars of the first longitudinal bar pair to cause separation between at least a portion of the bars of that longitudinal bar pair; 
(c) a fourth separator positioned to be moved between the upper and lower bars of the second longitudinal bar pair to cause separation between at least a portion of the bars of that longitudinal bar pair; 
(d) a third connector pivotably connected to the second spacer and to the third separator; 
(e) a fourth connector pivotably connected to the second spacer and the to the fourth separator; 
(f) wherein movement of the second spacer into the space between the longitudinal bar pairs causes horizontal separation of the longitudinal bar pairs; and 
(g) wherein movement of the third and fourth separators between the longitudinal bars of the first and second longitudinal bar pairs causes vertical separation between the longitudinal bars (the second spacer, separators and connectors are mirrored on the opposite end of the device from the first spacer).  

Regarding claim 131, Greenhalgh discloses the cage of claim 130, wherein the first and second spacers moved into the space between the longitudinal bar pairs causes horizontal separation of the longitudinal bar pairs prior to movement of the first, second, third and fourth separators between the longitudinal bars of the first and second longitudinal bar pairs causes vertical separation between the longitudinal bars (as the spacers move inwardly, the separators then move tto aid in governed expansion of the bars).  

Regarding claim 132, Greenhalgh discloses the cage of claim 130, further comprising a threaded rod, wherein the two spacers are connected by the threaded rod (paragraphs [0087-88], ref. 100a,b, 132, Figs. 44 - 46).  

Regarding claim 133, Greenhalgh discloses the cage of claim 132, wherein in the threaded rod extends along the vertical midline plane of the cage (Fig. 44).  


Regarding claim 134, Greenhalgh discloses the cage of claim 132, wherein actuation of the threaded rod causes movement of both spacers towards each other within the space between the longitudinal bar pairs (Fig. 44).  

Regarding claim 116, Greenhalgh (in a second interpretation) discloses an intervertebral cage (Abstract, Figs. 1 - 2), comprising: 
a) two longitudinal bar pairs (paragraph [0042], ref. 12, Figs. 1 - 2), each pair comprising an upper bar and a lower bar (Figs. 1 - 2), wherein the longitudinal bar pairs are spaced from each other on opposite sides of a midline vertical plane of the cage (Figs. 1 - 2); 
b) a spacer moveable in a direction along the midline vertical plane within a space between the longitudinal bar pairs to direct movement of at least a portion of the longitudinal bar pairs away from each other and from the midline vertical plane (see remarked Fig. 2 below); and 
c) a separator movable between the upper and lower bars of a bar pair to direct between at least a portion of the bars of that longitudinal bar pair (see remarked Fig. 2 below).

    PNG
    media_image3.png
    411
    639
    media_image3.png
    Greyscale

Regarding claim 135, Greenhalgh (in a second interpretation) discloses the cage of claim 116, wherein the spacer includes a cam surface configured to interact with surfaces of the longitudinal bar pairs (see remarked Fig. 2 above which shows a pivoting joint between the spacer and bar, the joint being the cam surface).  

Regarding claim 136, Greenhalgh (in a second interpretation) discloses the cage of claim 135, further comprising a connector pivotably connecting the spacer with the separator (see remarked Fig. 2 above, where the four struts and ref. 13 is considered to be the connector and upon axial movement of the connector the spacer and the separator are pivotally connected).

Regarding claim 137, Greenhalgh (in a second interpretation) discloses the cage of claim 136, wherein the connector has a stop surface configured to abut a surface of one of the bar pairs to stop further pivoting of the connector (see remarked Fig. 2 above which shows a joint connecting the bars to the connector, the joint limits the movement of the connector thus functioning as a stop).

Regarding claim 138, Greenhalgh (in a second interpretation) discloses the cage of claim 116, wherein the separator includes at least one sloped front surface configured to cause separation between the portion of the bars (the apex of the spacer is considered to be the front surface, see remarked Fig. 2 below).  

    PNG
    media_image4.png
    394
    602
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for
applications not subject to examination under the first inventor to file provisions of the
AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process /file/efs/guidance/eTD-info-|.jsp.
Claims 116 - 126, 128 - 130 and 138 rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1 - 9 and 12 of U.S. Patent No.
10,687,876 B2. Although the claims at issue are not identical, they are not patentably
distinct from each other because the difference between the application claims and the
patent claims lies in the fact that the patent claims include more elements and are thus
much specific. Thus the invention of the patent claims are in effect a “species” of the
“generic” invention of the application claims. It has been held that the generic invention
is “anticipated” by the “species”. See /n re Goodman, 29 USPQ2d 2010 (Fed. Cir.
1993). Since the application claims are anticipated by the patent claims, they are not
patentably distinct from the patent claims.

Allowable Subject Matter
Claims 139 and 140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 116 - 140 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773